DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. 
Applicant states: “In contrast, He is silent about the features that the additive is different in composition than the first liquid solvent and is selected from hydrofluoro ether (HFE), trifluoro propylene carbonate (FPC), methyl nonafluorobutyl ether (MFE), tris(trimethylsilyl)phosphite (TTSPi), Triallyl phosphate (TAP), ethylene sulfate (DTD), 1,3-propane sultone (PS), propene sultone (PES), Alkylsiloxane (Si-O), alkyylsilane (Si-C), liquid oligomeric silaxane (-Si-O-Si-), canola oil, or a combination thereof.”
Examiner respectfully disagrees. He discloses that tetraethylene glycol dimethylether may be used in combination with another solvent ([0032]) (therefore an additive). In addition to TEGDME, other solvents include trifluoro propylene carbonate (FPC), methyl nonafluorobutyl ether (MFE), and canola oil [Table 1] and are suitable as the materials have either very high or no flashpoints [0153] for the purpose of a non-flammable electrolyte [Abstract]. Therefore, choosing FPC, MFE, or canola oil for such predicted effects would have been obvious to a person of ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7-10, 12-17, 20-22, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (PGPub 2015/0024121).
Considering Claim 1, He discloses a method of producing a non-flammable quasi-solid electrolyte for a lithium battery (process for producing a non-flammable quasi-solid electrolyte [Abstract, 0026] for a lithium battery [Abstract]), said method comprising (A) dissolving a lithium salt in a first liquid solvent (lithium salt is dissolved in first liquid solvent [0026]) to obtain a mixture having a first concentration of lithium salt less than 3.0 M (mole/L), but greater than 0.001M (mixture has concentration of greater than or equal to 3.0 M (mole/L) [0026, 0031], because a concentration that’s immediately less than 3 M is expected to provide the same effects as a concentration of 3 M to achieve an ultra-high lithium salt concentration [0031], selecting a concentration immediately less than 3.0 M would have been obvious to a person of ordinary skill in the art); and (B) removing a portion of said first liquid solvent to obtain said quasi-solid electrolyte having a final lithium salt concentration higher than said first concentration (process includes removing a portion of the first liquid solvent to obtain the quasi-solid electrolyte having a final lithium salt concentration higher than the first concentration [0031]). 
He discloses that tetraethylene glycol dimethylether may be used in combination with another solvent ([0032]) (therefore an additive). In addition to TEGDME, other solvents include trifluoro propylene carbonate (FPC), methyl nonafluorobutyl ether (MFE), and canola oil [Table 1] and are suitable as the materials have either very high or no flashpoints [0153] for the purpose of a non-flammable electrolyte [Abstract]. Therefore, choosing FPC, MFE, or canola oil for such predicted effects would have been obvious to a person of ordinary skill in the art.
	Considering Claim 2, He discloses that the quasi-solid electrolyte exhibits a vapor pressure less than 0.01 kPa when measured at 20 °C., a vapor pressure less than 60% of the vapor pressure of said first liquid solvent alone, a flash point at least 20 degrees Celsius higher than a flash point of said first liquid solvent alone, a flash point higher than 150 °C., or no detectable flash point ([0031, 0039]). 
	Considering Claim 7, He discloses that the first liquid solvent is selected from the group consisting of 1,3-dioxolane (DOL), 1,2-dimethoxyethane (DME), tetraethylene glycol dimethylether (TEGDME), poly(ethylene glycol) dimethyl ether (PEGDME), diethylene glycol dibutyl ether (DEGDBE), 2-ethyoxyethyl ether (EEE), sulfone, sulfolane, ethylene carbonate (EC), dimethyl carbonate (DMC), ethyl propionate, methyl propionate, propylene carbonate (PC), gamma-butyrolactone (y-BL), acetonitrile (AN), ethyl acetate (EA), propyl formate (PF), methyl formate (MF), toluene, xylene, methyl acetate (MA), fluoroethylene carbonate (FEC), vinylene carbonate (VC), allyl ethyl carbonate (AEC), a hydrofluoroether, a room-temperature ionic liquid solvent, and combinations thereof ([0032]). 
	Considering Claim 8, He discloses that the ionic liquid solvent has a cation selected from tetraalkylammonium, di-,tri-, or tetra-alkylimidazolium, alkylpyridinium, dialkyl-pyrolidinium, dialkylpiperidinium, tetraalkylphosphonium, trialkylsulfonium or a combination thereof ([0036]). 
	Considering Claim 9, He discloses that the ionic liquid solvent has an anion selected from BF4 -, B(CN)4 -, CH3BF3 -, CH2CHBF3 -, CF3BF3 -, C2F5BF3 -, n-C3F7BF3 -, n-C4F9BF3 -, PF6 -, CF3CO2 -, CF3SO3 -, N(SO2CF3)2 -, N(COCF3)(SO2CF3) -, N(SO2F)2 -, N(CN)2 -, C(CN)3 -, SCN -, SeCN -, CuCl2, AlCl4 -, F(HF)2.3 -, or a combination thereof ([0036]). 
	Considering Claim 10, He discloses that the lithium salt is selected from lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium borofluoride (LiBF4), lithium hexafluoroarsenide (LiAsF6), lithium trifluoromethanesulfonate (LiCF3SO3), bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(oxalate)borate (LiBOB), lithium oxalyldifluoroborate (LiBF2C2O4), lithium nitrate (LiNO3), Li-fluoroalkyl-phosphate (LiPF3(CF2CF3)3), lithium bisperfluoro-ethylsulfonylimide (Li-BETI), lithium bis(trifluoromethanesulfonyl)imide, lithium bis(fluorosulfonyl)imide, lithium trifluoromethanesulfonimide (LiTFSI), an ionic liquid-based lithium salt, or a combination thereof ([0034]). 
	Considering Claim 12, He discloses that tetraethylene glycol dimethylether may be used in combination with another solvent ([0032]). In addition to TEGDME, other solvents include trifluoro propylene carbonate (FPC), methyl nonafluorobutyl ether (MFE), and canola oil [Table 1] and are suitable as the materials have either very high or no flashpoints [0153] for the purpose of a non-flammable electrolyte [Abstract]. Therefore, choosing FPC, MFE, or canola oil for such predicted effects would have been obvious to a person of ordinary skill in the art. Because the solvent provides non-flammable properties [0153, Abstract] and the high concentration of dissolved salts is needed for long cycle life, high capacity and high energy density [0148, Abstract], routinely experimenting with and coming up with an additive-to-liquid solvent ratio in the mixture from 1/95 to 99/1 by weight to achieve such effects would have been obvious to a person of ordinary skill in the art. 
	Considering Claim 13, He discloses that the first liquid solvent further comprises a second liquid solvent mixed with said first solvent to dissolve said lithium salt (two solvents may be mixed to dissolve lithium salt [0043]) and the method further comprises partially removing said second solvent after the lithium salt is dissolved (the mixed solvents may be removed to increase the effective lithium salt concentration [0043]). 
	Considering Claim 14, He discloses that the second liquid solvent is selected from acetonitrile ([0044, 0043]). 	
Considering Claim 15, He discloses a method of producing a non-flammable quasi-solid electrolyte for use in a lithium battery (process for producing a non-flammable quasi-solid electrolyte [Abstract, 0026] for a lithium battery [Abstract]), said method comprising:
(a) providing an ion-permeable or porous thin-film separator, wherein said separator has a thickness less than 500 µm (providing porous thin-film separator [0037] that’s ion permeable with a thickness less than 500 µm [0025]); 
(b) dissolving a lithium salt in a first liquid solvent (lithium salt is dissolved in first liquid solvent [0026]) to obtain a flowable liquid mixture having a first concentration of lithium salt less than 3.0 M (mole/L), but greater than 0.001M (mixture has concentration of greater than or equal to 3.0 M (mole/L) [0026, 0031], because a concentration that’s immediately less than 3 M is expected to provide the same effects as a concentration of 3 M to achieve an ultra-high lithium salt concentration [0031], selecting a concentration immediately less than 3.0 M would have been obvious to a person of ordinary skill in the art); and 
(c) coating or impregnating said thin-film separator with said flowable liquid mixture to obtain a separator/electrolyte layer ([0027]) and removing a portion of said first liquid solvent to obtain a separator/quasi-solid electrolyte having a final lithium salt concentration higher than said first concentration (process includes removing a portion of the first liquid solvent to obtain the quasi-solid electrolyte having a final lithium salt concentration higher than the first concentration [0031, 0027, 0037]).
He discloses that tetraethylene glycol dimethylether may be used in combination with another solvent ([0032]). In addition to TEGDME, other solvents include trifluoro propylene carbonate (FPC), methyl nonafluorobutyl ether (MFE), and canola oil [Table 1] and are suitable as the materials have either very high or no flashpoints [0153] for the purpose of a non-flammable electrolyte [Abstract]. Therefore, choosing FPC, MFE, or canola oil for such predicted effects would have been obvious to a person of ordinary skill in the art.
	Considering Claim 16, He discloses that the final lithium salt concentration is from 3.5 M to 15 M (final lithium salt concentration of 3.5 M to 11 M [0028]) and/or has a molecular ratio from 0.2 to 0.9 (molecular ratio from 0.2 to 0.5 [0028, 0031]). 
	Considering Claim 17, He discloses that the electrolyte has a lithium ion transference number from 0.4 to 0.99 (electrolyte has lithium ion transference number from 0.4 to 0.7 [0030]). 
	Considering Claim 20, He discloses a roll-to-roll process wherein (a) entails continuously or intermittently feeding a porous thin-film separator from a feeder roller and step (c) entails collecting said-separator electrolyte layer on a winding roller ([0037]). 
	Considering Claim 21, He discloses a roll-to-roll process wherein (a) entails continuously or intermittently providing a porous thin-film separator sheet from a feeder roller, (c) entails depositing said electrolyte onto one or two primary surfaces of said separator sheet or impregnating pores of said separator sheets with said electrolyte and removing a portion of said first liquid solvent to form said separator-electrolyte layer, and (c) further entails collecting said separator-electrolyte layer on a winding roller ([0037, 0031, Figure 13]). 
	Considering Claim 22, He discloses wherein (c) entails spraying and depositing said lithium salt and said first liquid solvent concurrently or sequentially onto one or two primary surfaces of said separator sheet to form said separator-electrolyte layer ([0038]). 
	Considering Claim 24, He discloses that the first liquid solvent contains a mixture of a volatile organic solvent and an ionic liquid or a less volatile organic solvent ([0043, 0044]). 
	Considering Claim 25, He discloses that the volatile organic solvent contains an ether-type solvent selected from 1,3-dioxolane (DOL), 1,2-dimethoxyethane (DME), tetraethylene glycol dimethylether (TEGDME), poly(ethylene glycol) dimethyl ether (PEGDME), diethylene glycol dibutyl ether (DEGDBE), 2-ethyoxyethyl ether (EEE), sulfone, sulfolane ([0043]). 
	Considering Claim 26, He discloses that the porous thin-film separator is selected from a porous polymer film, a porous mat, fabric, or paper made of polymer or glass fibers, or a combination thereof ([0064]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725